Citation Nr: 1223329	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a mental disorder.  

2. Entitlement to service connection for memory difficulties and cognitive impairment, due to a traumatic brain injury. 

3. Entitlement to service connection for migraine headaches. 

4. Entitlement to service connection for a neck disability. 

5. Entitlement to service connection for a back disability. 

6. Entitlement to service connection for hearing loss. 

7. Entitlement to service connection for tinnitus. 

8. Entitlement to service connection for bleeding ulcers and gastroesophageal reflux disorder (GERD).  

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In February 2010, the Veteran appeared at a Travel Board hearing held before the undersigned Veterans Law Judge at the Portland, Oregon RO. A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in July 2010 and was remanded for additional development.  The RO has complied with the remand directives pertaining to the issues decided.  
 
The Veteran raised a claim of entitlement to a left shoulder disorder. The RO has not yet adjudicated this issue, and it is not inextricably intertwined with the issue adjudicated on the merits, herein. Therefore, it is not properly before the Board and is referred to the RO for appropriate action.
 
The issues of service connection for GERD and bleeding ulcers are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with depression during service and has experienced a continuity of symptomatology since that time.  

2.  The Veteran does not have a traumatic brain injury that was incurred during service.

3.  The Veteran's cognitive impairment, memory difficulties, and migraines are not due to a traumatic brain injury incurred in service.  

4.  The Veteran's neck disorder was not incurred as a result of his active service.

5.  The Veteran's back disorder was not incurred as a result of his active service.

6.  The Veteran does not have hearing loss pursuant to the regulations for VA compensation purposes.

7.  The Veteran's tinnitus was incurred by active military service. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for a depressive disorder are approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for cognitive impairment and memory difficulties, due to a traumatic brain injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).

3.  The criteria for the establishment of service connection for migraines are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

4.  The criteria for the establishment of service connection for a neck disorder are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

5.  The criteria for the establishment of service connection for a back disorder are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

6.  The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011)

7.  The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in February 2005 and June 2005 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, Social Security records, and private medical records.  Although the Veteran has reported that he underwent medical treatment for the claimed disorders from early 1971 to 1976 (shortly after his military service), he has also reported that he is unable to recall the names of the physicians who treated him for the disorders. The Veteran was also afforded a period of time after the Travel Board hearing to produce additional evidence towards substantiation of his claims. Additionally, the Veteran was afforded VA examinations in March 2005, July 2010, September 2010, and August 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr, supra; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's Military Service:

The Veteran has essentially alleged that during his military service, he was subjected to a pattern of unfavorable and unjustified treatment by his chain of command, especially after an alleged incident in which he was struck by a pool cue. The Veteran alleges that he was struck on the forehead with the pool cue by a fellow airman while in the squadron dayroom; that he lost consciousness and was "rushed" to a military hospital; and that this incident resulted in depression, cognitive decline, an injury to his back and shoulders, headaches and GERD due to medications he used to treat his headaches. In light of the Veteran's allegations, the Board has reviewed the record in depth and finds clarification of the Veteran's military record necessary.

 The Veteran entered active military service on May 7, 1969. His service personnel records indicate that after a course of military schooling, on April 23, 1970 he was assigned to McConnell Air Force Base as a weapons control systems mechanic. 

In September 1970, he was cited and administratively disciplined for failing to timely report to his place of duty. It was noted that he had been previously counseled by his supervisors for previous similar infractions and in signing out of his unit using a false address. In December 1970, he underwent non-judicial punishment under Article 15 of the Uniform Code of Military Justice for violation of regulations pertaining to personnel appearance. He was sentenced in part to a period of correctional custody. 

In a November 1970 medical report, a service department mental health care physician noted that the Veteran had first consulted a military psychiatrist in March 1970 because of difficulties adapting to military life. The Veteran then alleged that he was being harassed because he lived off base and with "hippie" friends. The authoring mental health care physician diagnosed the Veteran as having a passive-aggressive personality which was chronic and severe with schizoid and borderline features.

Significantly in light of the Veteran's present allegation that after the alleged assault of January 1970, he then had a rapid decline in his reasoning abilities (See statement, dated March 2010), the military psychiatrist noted in November 1970 that the Veteran was:

 "[A]lert and cooperative without apparent recent or remote memory loss. He talks slowly as if carefully considering everything that he is saying. There was no evidence of hallucinations, a formal thought disorder, or perceptual distortions. He is presently quite depressed with the feeling that he is being closed in upon and driven to doing things which he does not want to do and will regret later. He has some awareness of the role he plays in provoking retaliation, especially from his military supervisors. His behaviors seem to fit the pattern of an acting out character with a harsh, overly punitive superego.

"The physical examination was performed by the writer on November 1970 and was essentially unremarkable."

(Service Treatment Narrative Summary, dated 17 November 1970.)

In his November 1970 note, the physician noted that he had recommended to the Veteran's unit commander, without success, that the Veteran be administratively discharged. He also noted that when the Veteran was then advised of the unit commander's decision not to begin discharge proceedings, the Veteran became "sad, morose and unhappy," and he indicated that he had "already done something which he had vowed never to do," which the examiner interpreted as imminent ingestion of a hallucinogen as well as a further period of absence without authority. The physician reported that he then hospitalized the Veteran in order to "relieve the pressure and prevent continuing self-defeating behavior." 

Significantly in light of the Veteran's current allegation that he was the victim of an in-service assault (i.e., that he was struck in the forehead with a pool cue in "early 1970," a November 1970 psychiatric treatment note indicates that the Veteran's then-treating psychiatrist found the Veteran had "no known physical abnormalities."

During the Veteran's period of correctional custody (i.e., a period of incarceration), a service treatment noted dated during the period of punishment indicates that the Veteran was then "beginning to get anxious and depressed again." A further note dated several days later indicates that the Veteran had "some improvement in mood - continues to count on getting a discharge under (administrative regulation). 

In February 1971, the Veteran was discharged through administrative process. The final pre-discharge psychiatric diagnosis was a "character and personality disorder; passive-aggressive personality, chronic and severe, with mild anxiety."

Mental Disorder  

The Veteran contends that he has a mental disorder that was incurred during service.  The evidence shows that the Veteran was diagnosed with depression during service and presently has a diagnosis of depression.  With resolution of the doubt in favor of the Veteran, his claim of service connection for depression is granted.  


As noted, service treatment records reflect that the Veteran was evaluated as normal the time of his enlistment, but received mental health treatment during service. Specifically, in November 1970, he was treated for and diagnosed with reactive depression and a passive-aggressive personality disorder.  Due to this diagnosis, the Veteran was recommended, but not accepted, for administrative discharge. A December 1970 in-service mental health treatment record states that the Veteran was unable to adapt to military life.  

On his Report of Medical History at separation, the Veteran noted having or ever having had depression or excessive worry and nervous trouble.  His January 1971 separation examination shows an abnormal psychiatric evaluation and provides that the Veteran had reactive depression in a passive-aggressive personality, chronic and severe, with schizoid and borderline features.  

The Veteran's post-service treatment records reflect current diagnoses of depression, anxiety, social phobia, and attention deficit disorder. The Veteran has alleged that he has experienced mental problems ever since service.  

A January 1994 treatment record shows the Veteran was noted to have depression. Although the Veteran has currently alleged that he has had continuous depression since service, a private March 2002 treatment note reflects that he began experiencing depression in 2001. In March 2002, a psychiatrist diagnosed major depression.

In December 2002, a treatment record noted that the Veteran had been treated for depression during the prior year.  He complained of difficulty conversing and focusing.  The Veteran denied a history of any significant medical problems and made no mention of a head trauma.  The examiner opined that the Veteran was having progressive symptoms with concentrating, thought problems, and memory.  The physician also noted ongoing difficulties with mental functioning, uncertain etiology.  A January 2003 psychological assessment showed that the Veteran was diagnosed with attention deficit hyperactive disorder (ADHD), mixed type, dysthymia, and adjustment disorder with depression.  

In June 2003, the Veteran underwent a VA physical examination.  He complained of attention deficit disorder (ADD), which was diagnosed three to four months previously.  The examining physician noted that the Veteran had concomitant depression and his treating physician was considering prescribing antidepressants.  The Veteran reported that he experienced problems with recall as long as he could remember.  His difficulty with word recall had increased over the prior 10 years.  The Veteran's reported primary depressive symptoms were apathy, increasing difficulty with concentration, and anhedonia.  Among other disorders, the Veteran was diagnosed with "ADD complicated by depression."  

Treatment records from 2003 through 2005 show that the Veteran was diagnosed with ADD and major depressive disorder, recurrent.     

The Veteran underwent a general medical VA examination in March 2005.  The examiner noted the Veteran had a history of moderately severe depression and diagnosed and attention deficit disorder, among other disorders.  The examiner did not opine on the etiology of his disorders.  

The Veteran underwent a VA psychiatric examination in June 2005.  The examiner diagnosed major depression, single episode, melancholic features.  No opinion was offered as to the etiology of his disorder.

The Veteran underwent a VA examination for mental disorders in August 2010.  The examiner diagnosed major depressive disorder and opined that his disorder is caused by or the result of his military service.  As a rationale, the examiner stated that the Veteran was diagnosed with depression during his military service and records indicate continuous depression since that time.   

There is no question that the Veteran was diagnosed with a passive-aggressive personality disorder in service. The law provides that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted. 38 C.F.R. § 3.303(c) (2011). Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder. 38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App. 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992). 

With resolution of the doubt in favor of the Veteran, the evidence shows that he meets the criteria for service connection for depression.  Although the service treatment records show that the Veteran was diagnosed with a continuing personality disorder, examiners both in service and in the available post-service record have referred to a continuing anxiety or depressive disorder. The post-service treatment records show continuous treatment for depression since his period of service.  Moreover, the August 2010 VA examiner opined that his depression was due to service.  Therefore, with resolution of the doubt in favor of the Veteran, the Veteran's claim of service connection for depression is granted.  


Cognitive impairment, memory difficulties, and migraines, secondary to a traumatic brain injury 

The Veteran contends that he experiences memory difficulties and cognitive impairment, as well as migraines, as the result of the alleged head injury incurred during his active duty service.  As the preponderance of the evidence is against finding that the Veteran sustained a traumatic brain injury in service, the Veteran's claims are denied.  

As noted above, the Veteran alleged that he sustained a traumatic brain injury after he was struck by a pool cue on his forehead, with sufficient force to break the pool cue in half.   He further alleges he was knocked unconscious and hospitalized due to this alleged assault.   

However, his service treatment records do not reflect any treatment for a head injury or hospitalization.  On an undated Report of Medical History completed in approximately November 1970 (the date as calculated by the Veteran's account of his then-time in service), the Veteran specifically denied having or ever having had a history of head injury or periods of unconsciousness.  The dating of this document is significant, because the Veteran has alleged that the assault occurred in the early part of 1970. However, on his January 1971 Report of Medical History, the Veteran stated that he did have a history of head injury, although he again denied periods of unconsciousness.  Further critically in light of his allegation of the severity of his injury, and its claimed residuals of a continuing headache for a sustained period of two weeks, his January 1971 separation examination lists, as past medical history, a 1970 head injury described as resulting in a "laceration to scalp, 1970. Sutured. No comp[lications], no seq[uelae]".  No additional details were provided regarding this head injury.

As is also noted above, the Veteran's service personnel records indicate that he was disciplined in September 1970 for failure to maintain his hair, sideburns, and mustache in accordance with military regulations and for failure to report to his appointed place of duty.  The Veteran was also investigated for possible drug abuse, but no evidence of drug use was found. 

Although the Veteran alleges that he has experienced continuity of cognitive symptoms since service, a January 1994 private treatment note observes that the Veteran complained of a six week history of cognitive difficulties and stated that the condition began after he quit smoking. In light of his allegation of a continuity of cognitive impairment, however, post-service occupational records show that the Veteran was employed as a computer monitor repair technician from 1995 through 2001.

The Veteran underwent a neuropsychiatric examination in 2002, but no mention of a traumatic brain injury was made at that time.  An August 2006 VA mental health treatment note reflects that the Veteran reported his memory problems began during college.  Treatment notes reflect that the Veteran experiences cognitive impairment, to include some memory difficulties.  He had several diagnoses of ADD and ADHD. While an  April 2009 treatment provider noted the Veteran had dementia secondary to head trauma, there is no evidence that the care provider was aware of the Veteran's accurate service medical or personnel record - both of which fail to show that such an assault occurred.  

With regard to his headaches, the Veteran reported at the July 2010 VA examination that after he completed technical school, he was sent to his permanent duty assignment at McConnell Air Force Base.  Although the Veteran has alleged that his headaches began immediately after the alleged assault, the Veteran has also reported, including before the undersigned during his hearing, that his headaches began after his assignment to McConnell Air Force Base. He further stated that his headaches were still occurring 1 to 2 times per week at the time of his discharge.  He further alleged that he has continued to experience headaches, but they only occurred 1 to 2 times monthly. 

To the extent that the Veteran has alleged continuous headaches since the claimed incident, he is plainly not credible when his assertion is viewed in light of his specific January 1971, pre-separation denial of then having, or ever having had "frequent or severe headache."

The July 2010 examiner noted that service records from shows that the Veteran was hospitalized for psychiatric difficulties in November 1970, after his was disciplined for poor conduct in October 1970.  The medical history on that hospitalization stated "no history of head injuries" and a physical examination showed no abnormalities.  Additionally, none of his treatment records for a psychological disorder refer to a brain or head injury.  The examiner further noted that the Veteran was initially in process for a discharge under other than honorable conditions.  

The examiner noted that the Veteran's psychiatrist addressed the psychiatric disease in the discharge proceedings in an apparent effort to mitigate the Veteran's behavior and help him avoid disciplinary action.  As it shows the medical significance of this evidence, the examiner determined that if the Veteran had sustained a head injury during service, particularly one of such a severity to cause neurological or psychological dysfunction, the psychiatrist would have reported this injury at the time of his discharge proceedings as a mitigating factor.  

The examiner opined "the (probable) cognitive disorder, which leads to vague or irrelevant responses, does not seem to have any relationship to his military experiences."  He further stated that although it was evidence that the Veteran had a severe head injury, there is no evidence to support that such head injury occurred while he was on active duty.

The Veteran underwent a VA examination for traumatic brain injury in August 2011.  The examiner noted that there was no mention of treatment for a head injury in his chart, nor were there actual records of the injury.  Diagnostic testing conducted in August 2010 showed hyper intense foci in the right corona radiate, which is nonspecific and may be related to either microvascular injury or migraines.  The examiner opined that the Veteran has an undocumented traumatic brain injury. He has objective evidence of neuropsychological deficits on multiple evaluations; however there is no medical documentation in any of his service treatment records documenting a traumatic brain injury during service and therefore, his neuropsychological deficits cannot be attributed to service without resorting to mere conjecture.  

In April 2012, the Veteran submitted a statement in which he contended that the records of his head injury had not been associated with the file; however, in April 2009, a search was conducted and no relevant records were found. While the Veteran's separation examination shows that he had a laceration to the scalp in 1970, as noted it was then assessed as having no residuals and was corrected by suture. Moreover, had the Veteran sustained an on-post aggravated assault as he has alleged with a resulting period of unconsciousness, it is patently incredible that a treating service department health care provider would not have noted such an event from both a medical and factual perspective. 38 U.S.C.A. § 1154(a) (in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence) 

The Veteran's service treatment records and the Veteran's separation physical are highly probative. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Although the separation examination indicates a laceration due to a head injury, no documentation is contained within the claims file to support the Veteran's account of the alleged assault and subsequent hospitalization.  

The Board finds the medical evidence more probative than the Veteran's unsupported lay contentions.  The July 2010 and August 2011 VA examination reports reflect review of the Veteran's treatment records and provide a reasoned medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Generally, the Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan, 451 F.3d at 1336.  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra. 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker, supra; Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

Although the Veteran is competent to provide evidence that he sustained a head injury in service, the Board finds the absence of evidence showing a sustained head injury sufficient to cause cognitive difficulties to be more probative than the Veteran's statements.  A physical examination at separation showed a normal clinical evaluation of his head and despite medical records related to his psychological and neurological symptoms, no mention of an assault or head trauma, particularly one of the magnitude described by the Veteran, is contained within his service treatment records.  

With regard to migraines, although the Veteran alleged that he experienced migraines during and since service, his service treatment records contain no complaints or treatment for headaches.  Additionally, he denied frequent or severe headaches on his Report of Medical History at separation in January 1971.  A clinical evaluation of his head and neurological system were normal at that time.  

As indicated above, the July 2010 examiner opined that the Veteran did not sustain a traumatic brain injury during service.  As the Veteran contends that his migraines are a result of his alleged injury, service connection must be denied.  Furthermore, the Board finds the medical evidence in which the Veteran did not report migraines or headaches to be more probative than his current contentions that his headaches began in service.  

The most persuasive and competent evidence of record does not support the Veteran's claims. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood, 1 Vet. App. at 192-93); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

Given the extensive psychiatric treatment undergone by the Veteran during service and the circumstances of his discharge, the Board finds the absence of mention of head trauma as alleged by the Veteran, the lack of mention by the service treatment provider as well as the specific denial of headaches after the alleged incident are more probative than the Veteran's current lay statements.  Therefore, the preponderance of the evidence is against the claims and the Veteran's claims are denied.  The doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Neck and back disorders

With regard to the Veteran's claims of service connection for a neck disorder and a back disorder, the Veteran contends that he has a neck disability and a back disability as the result of the alleged head injury (being hit in the head with a pool cue) during his active duty service.  As detailed above, the Board has presently found that the Veteran was not assaulted as he has alleged.  Therefore, the preponderance of the evidence is against the claims for neck and back disorders.

No complaints of a neck or back injury were noted in his service treatment records.  On his January 1971 medical history report, the Veteran denied back pain.  

In a March 2005 statement, the Veteran alleged that he experienced neck and back disabilities as the result of falling on ice. During a May 2005 private medical examination, the Veteran stated that he had injured his neck twice - once in 1967 (prior to service) and once in 1979 (after service).  

Post-service treatment records reflect that the Veteran has been diagnosed with degeneration of the cervical and lumbar spine. 

The Veteran underwent a VA examination in July 2010.  The examiner diagnosed the Veteran with chronic back pain secondary to degenerative changes.  He opined that "it would be speculation [] to attribute current degenerative changes in his neck and spine to his scalp laceration or other events during military service."

The Veteran has alleged that his current neck and back disorders are due to the alleged pool cue assault during service.  As the Board finds that the evidence does not support the Veteran's account of that assault, there is insufficient evidence of an in-service event causing the Veteran's currently diagnosed disorders.

The criteria for service connection are not met in this case because neck and back disorders were first noted many years after the Veteran's military service had ended. In other words, there is no credible evidence of an event or injury in service, no evidence of a disorder within one year of service, and no indication that his neck and back disorders are related to service, as the July 2010 examiner was unable to form a positive opinion without resorting to speculation. 

Therefore, the preponderance of the evidence is against the claims for neck and back disorders and the Veteran's claims are denied.

Hearing Loss and Tinnitus 

The Veteran alleges experiencing current hearing loss and tinnitus as the result of in-service exposure to jet aircraft noises and turbine generators.  As the Veteran does not have hearing loss in accordance with 38 C.F.R. § 3.385, the claim of service connection for haring loss is denied.  However, the Board will apply the benefit of the doubt doctrine and grant service connection for tinnitus. 

Regulations provide that certain chronic diseases, such as an organic disease of the nervous system, e.g., sensorineural hearing loss, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not reflect any complaints of, or treatment for hearing impairment. The Veteran's hearing was evaluated as normal during his 1969 pre-induction examination (specifically, puretone thresholds of bilateral hearing were measured at zero at 500, 1000, 2000, and 4000 Hertz), but showed slight decrease at the time of his separation in 1971 (specifically, puretone thresholds of bilateral hearing were measured at 15 at 500, 1000, 2000, 3000, 4000, 5000, and 6000 Hertz).  On his January 1971 separation Report of Medical History, the Veteran denied having or ever having had hearing loss.

An April 2003 private treatment note reflects that the Veteran complained of ringing in his ears. A March 2005 VA treatment note states that his hearing is impaired by tinnitus. The Veteran testified at the February 2010 hearing that he has experienced both hearing loss and tinnitus since service resulting from in-service noise exposure. 

The Veteran underwent a VA audio examination in August 2010.  He reported that he became aware of his hearing loss and tinnitus in 1971-1972.  He reported noise exposure to aircraft and turbine generators during service, although he reported that hearing protection was used.  Post-service, he worked in electronics repair.  The Veteran also reported that he his tinnitus is not present in both ears, but rather in one ear or the other.  He stated that it is not constant, but rather present several times a day or several times a week.  

An audiogram was performed and the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
25
35
25
25
30
Left ear
30
30
25
20
25

The Veteran's speech recognition scores were 96 percent in both ears.  

The examiner opined that the Veteran's hearing loss and tinnitus were not caused by noise exposure during service. As a rationale, the examiner stated that the Veteran's service treatment records did not support his claim.  There was no evidence of impaired hearing in either ear at separation, and while the reliability of the hearing test at separation in questionable, there was no complaints at separation despite an extensive case history taken at that time.  The examiner further opined that the configuration of the Veteran's hearing loss is not consistent with the effects of noise exposure and the frequency and duration of his described tinnitus is not characteristic of tinnitus that results from noise exposure.  

The Veteran does not have compensable hearing loss pursuant to 38 C.F.R. § 38 C.F.R. § 3.385.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   The absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for bilateral hearing loss for VA compensation purposes, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990). 

As to direct in-service incurrence of tinnitus, service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus. However, the Veteran's military occupational specialty likely involved flight-line installation, repair, and testing of operational weapons system. While at the time of the Veteran's service separation examination there was no mention of tinnitus, neither is it apparent that such a question was asked of the Veteran. 

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  In this case, the Veteran is competent to report continuous symptoms because this requires only personal knowledge as it came to him through his senses. Layno, 6 Vet. App. at 470.

The Veteran's reported history of continued symptomatology since active service is presumed credible, his military specialty is consistent with noise exposure and the claim will be granted under the benefit of the doubt doctrine. 


ORDER

Service connection for depression is granted.

Service connection for cognitive impairment and memory difficulties as due to a traumatic brain injury is denied.

Service connection for migraines is denied.  

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The purpose of this remand is to obtain clarifying opinions regarding the etiology of the Veteran's GERD.

The Veteran has alleged that he has experienced ulcers and GERD since service and contended in multiple statements that these disorders began as a result of stress experienced during service and due to use of Excedrin during service. 

Service treatment records are negative for any complaints of indigestion or other symptoms of GERD.  On an undated Report of Medical History taken in approximately November 1970, the Veteran denied having or ever having had frequent indigestion, stomach, liver, or intestinal trouble, or coughing up blood.  On his January 1971 Report of Medical History at discharge, the Veteran reported frequent indigestion.  A clinical evaluation at that time was normal.  

A March 2002 psychiatric evaluation noted a history of peptic ulcer disease since 1970.  Post-service treatment records reflect, after 2003, ongoing treatment for heartburn/GERD as well as past treatment for ulcers. No medical opinion was provided as to the origin of these conditions, but a March 2005 VA treatment note states that the Veteran was, at that time, experiencing heartburn secondary to a proton pump inhibitor. In a November 2005 statement, the Veteran alleged that he developed ulcers as the result of "taking a great deal of Excedrin" while in service in order to treat headaches. 

The Veteran testified at a Board hearing in February 2010 and argued that his GERD was secondary to his anxiety treatment he was receiving during service.  

The Veteran underwent a VA examination in July 2010.  The examiner did not initially review the Veteran's claims file prior to the examination, but provided an addendum to the examination in October 2010, after the claims file was available for review.  The Veteran reported that he experiences heartburn that began in service.  He reported vomiting blood in 1971 and he was subsequently diagnosed with an ulcer, which he treated with acid blockers and Tums.  The examiner diagnosed GERD but declined to offer an opinion prior to review of the claims file.  In August 2010, the examiner reported that he reviewed the Veteran's claims file.  In an October 2010 addendum, the examiner opined that there was no evidence in the Veteran's claims file to suggest that there were symptoms of GERD while on active duty and therefore, it was less likely than not that his current diagnosis of GERD originated in service.  

A remand is necessary to clarify the examiner's opinion in this matter.  The examiner failed to address the Veteran's contentions that his GERD is secondary to his depression or treatment for anxiety which is presently granted service connection.  Additionally, the examiner stated that there were no symptoms of GERD during service; however the Veteran's separation examination report reflects  that he had frequent indigestion.  

Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).   Therefore, a remand is necessary for clarification of the examiner's opinion.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for GERD and bleeding ulcers that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must return the claims file to the examiner who conducted the July 2010 VA examination.  If that examiner is not available, the RO/AMC shall obtain an opinion from appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must be advised that the purpose of this clarification opinion is as follows:

i. To provide an opinion as to whether the Veteran's GERD or bleeding ulcers are secondary to his depression or treatment for depression. 

f. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3. The RO/AMC must then readjudicate the claims of service connection for GERD and bleeding ulcers to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


